588 F.2d 93
In the Matter of GEORGIA PANELING SUPPLY, INC., Bankrupt.INTERNATIONAL PAPER COMPANY, Hampton Lumber Sales Company,White Lumber Sales, Inc., Quinault PacificCorporation, and Gold Rey ForestProducts, Inc., Petitioners,v.John C. PENNINGTON, Trustee and Aetna Business Credit, Inc.,Respondents.
No. 78-8283.
United States Court of Appeals,Fifth Circuit.
Dec. 29, 1978.

Winford Kent Bishop, Atlanta, Ga., for petitioners.
Douglas L. Cronkright, C. Edward Dobbs, John C. Pennington, Atlanta, Ga., for respondents.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before GODBOLD, RONEY and RUBIN, Circuit Judges.

ORDER:

1
Because of the allegations of judicial misconduct contained in the petition for rehearing, the panel has decided that the rehearing should be granted, that the previous panel opinion, 581 F.2d 520, should be vacated, and that leave to appeal should be granted.


2
No member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the Petition for Rehearing En Banc is DENIED.


3
It is so ordered.